Name: Commission Implementing Regulation (EU) 2017/1085 of 19 June 2017 amending Regulation (EC) No 891/2009 opening and providing for the administration of certain Community tariff quotas in the sugar sector
 Type: Implementing Regulation
 Subject Matter: European construction;  trade;  beverages and sugar;  America;  tariff policy;  agricultural policy;  international trade;  Europe
 Date Published: nan

 20.6.2017 EN Official Journal of the European Union L 156/19 COMMISSION IMPLEMENTING REGULATION (EU) 2017/1085 of 19 June 2017 amending Regulation (EC) No 891/2009 opening and providing for the administration of certain Community tariff quotas in the sugar sector THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (1), and in particular Article 187 thereof, Whereas: (1) An Agreement in the form of an Exchange of Letters between the European Union and the Federative Republic of Brazil pursuant to Article XXIV:6 and Article XXVIII of the General Agreement on Tariffs and Trade (GATT) 1994 relating to the modification of concessions in the schedule of the Republic of Croatia in the course of its accession to the European Union (2) (the Agreement) was signed on 25 November 2016. Its signature on behalf of the European Union was authorised by Council Decision (EU) 2016/1995 (3) and its conclusion by Council Decision (EU) 2017/730 (4). (2) Under the terms of the Agreement, the European Union is to allocate an additional 78 000 tonnes to the present allocation for Brazil under the EU tariff rate quota Raw Cane sugar, for refining, tariff item 1701.13.10 and 1701.14.10, maintaining the present in quota rate of EUR 98 per tonne, and to allocate an additional 36 000 tonnes to the present allocation under the Any third country part of the EU tariff rate quota Raw Cane sugar, for refining, tariff item 1701.13.10 and 1701.14.10, maintaining the present in quota rate of EUR 98 per tonne. (3) As regards the volume of 78 000 tonnes allocated to Brazil under the EU tariff rate quota, the Agreement further provides that the European Union is to autonomously apply an in quota rate of no more than EUR 11 per tonne for the first six years during which this volume is available and an in quota rate of no more than EUR 54 per tonne in the seventh year. (4) Commission Regulation (EC) No 891/2009 (5) provides for the opening and the administration of tariff quotas in the sugar sector, including those originating in Brazil and Any third country. To implement the tariff quotas for sugar laid down in the Agreement, it is therefore necessary to amend that Regulation accordingly. (5) The proposed amendments should apply from the date of entry into force of the Agreement. (6) The measures provided for in this Regulation are in accordance with the opinion of the Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 891/2009 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. It shall apply from the date of entry into force of the Agreement. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 June 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 347, 20.12.2013, p. 671. (2) Agreement in the form of an Exchange of Letters between the European Union and the Federative Republic of Brazil pursuant to Article XXIV:6 and Article XXVIII of the General Agreement on Tariffs and Trade (GATT) 1994 relating to the modification of concessions in the schedule of the Republic of Croatia in the course of its accession to the European Union (OJ L 108. 26.4.2017, p. 3). (3) Council Decision (EU) 2016/1995 of 11 November 2016 on the signing, on behalf of the European Union, of the Agreement in the form of an Exchange of Letters between the European Union and the Federative Republic of Brazil pursuant to Article XXIV:6 and Article XXVIII of the General Agreement on Tariffs and Trade (GATT) 1994 relating to the modification of concessions in the schedule of the Republic of Croatia in the course of its accession to the European Union (OJ L 308, 16.11.2016, p. 1). (4) Council Decision (EU) 2017/730 of 25 April 2017 on the conclusion of the Agreement in the form of an Exchange of Letters between the European Union and the Federative Republic of Brazil pursuant to Article XXIV:6 and Article XXVIII of the General Agreement on Tariffs and Trade (GATT) 1994 relating to the modification of concessions in the schedule of the Republic of Croatia in the course of its accession to the European Union (OJ L 108, 26.4.2017, p. 1). (5) Commission Regulation (EC) No 891/2009 of 25 September 2009 opening and providing for the administration of certain Community tariff quotas in the sugar sector (OJ L 254, 26.9.2009, p. 82). ANNEX In Annex I to Regulation (EC) No 891/2009, Part I: CXL concessions sugar is replaced by the following: Part I: CXL concessions sugar Third country Order number CN code Quantities (tonnes) In quota rate (EUR/tonne) Australia 09.4317 1701 13 10 and 1701 14 10 9 925 98 Cuba 09.4319 1701 13 10 and 1701 14 10 68 969 98 Any third country 09.4320 1701 13 10 and 1701 14 10 289 977 (1) 98 India 09.4321 1701 10 000 0 Third country Order number CN code Marketing Year Quantities (tonnes) In quota rate (EUR/tonne) Brazil 09.4318 1701 13 10 and 1701 14 10 2016/2017 until 2023/2024 334 054 98 09.4318 1701 13 10 and 1701 14 10 From 2024/2025 412 054 98 09.4329 1701 13 10 and 1701 14 10 2016/2017 19 500 11 2017/2018 78 000 11 2018/2019 78 000 11 2019/2020 78 000 11 2020/2021 78 000 11 2021/2022 78 000 11 2022/2023 58 500 11 09.4330 1701 13 10 and 1701 14 10 2022/2023 19 500 54 2023/2024 58 500 54 (1) For the marketing year 2016/2017, the quantity shall be 262 977 tonnes.